MEMORANDUM AND ORDER
THEIS, District Judge.
This matter is before the court on the Secretary’s motion to remand (Doc. 13). The Secretary argues that remand is necessary for further consideration of plaintiff’s claim. Specifically, the Secretary seeks remand to obtain the testimony of a vocational expert. The plaintiff has filed an opposition to the Secretary’s motion.
The Social Security Act provides:
The court may, on motion of the Secretary made for good cause shown before he files his answer, remand the case to the Secretary for further action by the Secretary, and it may at any time order additional evidence to be taken before the Secretary, but only upon a showing that there is new evidence which is material and that there is good cause for the failure to incorporate such evidence into the record in a prior proceeding; ...
42 U.S.C. § 405(g). The Secretary’s motion to remand falls within the second category outlined in section 405(g). The court believes that remand for the consideration of the opinions of a vocational expert is proper.
IT IS BY THE COURT THEREFORE ORDERED that the Secretary’s motion to remand (Doc. 13) is hereby granted.